Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


DETAILED ACTION
2.	This action is in response to the amendment filed February 15, 2022.

3.	Claim 1 has been amended.

4.	Claim 1 has been examined and is pending with this action.


Response to Arguments
5.	Applicant's arguments filed February 15, 2022, have been fully considered but they are moot in view of the new grounds of rejection.  
Cross et al. (US 2010/0076600) has been cited to better teach the claimed invention as newly amended (see rejection below).
For these reasons claim 1 remains rejected and pending.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross et al. (US 2010/0076600) in view of Official Notice.
As per claim 1, Cross teaches a remote presence system, comprising: 
a remote mobile workstation comprising a controller and a drive system (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”); and 
a pilot workstation operatively coupled to the remote mobile workstation in a peer-to-peer network configuration (see Cross, FIGURE 4; and Abstract: “The remote user can connect to the mobile robot via the Internet using a peer-to-peer VoIP protocol, and control the mobile robot to navigate about the mobile robot's environment”), 
the pilot workstation comprising a first master input device and a second master input device (see Cross, [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”), 
such that navigation commands from a pilot operating on the first master input device and the second master input device are communicated to the remote mobile workstation and utilized to provide navigation controls of the drive system by the controller (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”; and [0051]: “the remote terminal 430 includes robot control input… the remote user 400 causes the remote terminal 430 to transmit a robot control signal”).
control of the drive system responsive to a navigation command generated by and communicated from the first master input device of the pilot workstation at the remote mobile workstation and a navigation command generated by and communicated from the second master input device of the pilot workstation at the remote mobile workstation (see Cross, [0045]: “Furthermore, the mobile robot 100 includes a drive system 130 for propelling and steering the mobile robot 100 in accordance with user input”; and [0051]: “In addition to telecommunication data, the remote terminal 430 includes robot control input devices such as a keyboard 436, joystick 437, and/or mouse 438”), and further teaches wherein the controller of the remote mobile workstation is configured to prevent control responsive to a command from the one input device, upon receipt of a command from the second input device and configured to assume control (see Cross, [0064]: “When there is conflict between the commands issued by the remote user 400 and the local user 500, the telecommunication processor may arbitrate between the two users by selecting which commands to suppress based on a rule set or priority allocation, for example”), Cross does explicitly teach the conflict between the commands issued, is by the same user, but different input devices.  However, these differences are a matter of perspective.  Clearly, a conflict arises when two commands are simultaneously received irrespective of its origination.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the system of Cross in view of Official Notice by implementing wherein the controller of the remote mobile workstation is configured to prevent navigation control of the drive system responsive to a navigation command generated by and communicated from the first master input device of the pilot workstation at the remote mobile workstation, upon receipt of a navigation command generated by and communicated from the second master input device of the pilot workstation at the remote mobile workstation and configured to assume navigation control of the drive system, because such implementation avoids or eliminates conflicts.  


Conclusion
7.	For the reasons above, claim 1 has been rejected and remain pending.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y WON whose telephone number is (571)272-3993.  The examiner can normally be reached on Wk.1: M-F: 8-5 PST & Wk.2: M-Th: 8-7 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  Please note, the examiner generally will not hold interviews after a Final Office Action has been issued.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL YOUNG WON
Primary Patent Examiner
Art Unit 2449



/Michael Won/
Primary Examiner, Art Unit 2449
March 3, 2022